COOPER, Justice,
concurring.
While I agree with the gift analysis set forth in the majority opinion, I believe this ease is controlled by KRS 381.170, which states as follows:
When a deed is made to one person, and the consideration is paid by another no use or trust results in favor of the latter unless the grantee takes a deed in his own name without the consent of the person paying the consideration, or unless the grantee in violation of a trust purchases the lands deeded with the effects of another person. ...
This statute has been held to preclude a wife’s heirs from claiming title to land purchased with her money but deeded to her husband with her knowledge and consent. Martin v. Franklin, 159 Ky. 816, 169 S.W. 599 (1914); see also Mullins v. Mullins, Ky., 247 S.W.2d 527 (1952); Kitchen v. Fischer, 293 Ky. 787, 170 S.W.2d 592 (1943); Hall v. Walton, 291 Ky. 779, 165 S.W.2d 806 (1942). In Horn v. Horn, Ky.App., 562 S.W.2d 319 (1978), the Court of Appeals held that this statute does not preclude proof of an express parol agreement that the grantee would hold the property in trust for the person furnishing the consideration. Even if that is true, there is no evidence, much less the clear and convincing evidence required by the Court of Appeals in Horn, of such an express agreement in this case.
GRAVES and WINTERSHEIMER, JJ., join this concurring opinion.